Exhibit 10.1

 

 

 

SUNOCO PARTNERS LLC

EXECUTIVE INVOLUNTARY SEVERANCE PLAN

(Amended and restated as of July 27, 2010)

 

 

 

 

Page 1 of 13



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1 “Affiliate” - means, with respect to any entity, any other entity
that directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with, the entity in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of an
entity, whether through ownership of voting securities, by contract or
otherwise.

Section 1.2 “Benefit” or “Benefits” - means any or all of the benefits that a
Participant is entitled to receive pursuant to Article IV of the Plan.

Section 1.3 “Board of Directors” - means the Board of Directors of the Company.

Section 1.4 “Chief Executive Officer” - means the individual serving as the
Chief Executive Officer of the Company, as of the date of reference.

Section 1.5 “Committee” - means the administrative committee designated pursuant
to Article VI of the Plan to administer the Plan in accordance with its terms.

Section 1.6 “Company” - means Sunoco Partners LLC, a Pennsylvania limited
liability Company that is the general partner of Sunoco Logistics Partners L.P.,
a Delaware limited partnership. The term “Company” shall include any successor
to Sunoco Partners LLC, any subsidiary or Affiliate thereof that has adopted the
Plan, or any entity succeeding to the business of Sunoco Partners LLC, or any
subsidiary or Affiliate, by merger, consolidation, liquidation, or purchase of
assets or equity, or similar transaction.

Section 1.7 “Company Service” - means, for purposes of determining Benefits
available to any Participant in this Plan, the total aggregate recorded length
of such Participant’s service with Sunoco Partners LLC; any predecessor thereto
(including, specifically, Sunoco, Inc. and its Affiliates), any subsidiary or
Affiliate thereof (whether by merger, consolidation, liquidation, or purchase of
assets or equity, or similar transaction) that has adopted the Plan; and/or any
entity succeeding to the business of Sunoco Partners LLC. Company Service shall
commence with the Participant’s initial date of employment, and shall end with
such Participant’s death, retirement, or termination for any reason. Company
Service also shall include:

(a) all periods of approved leave of absence (whether personal, educational,
family, medical, military, or otherwise); provided, however, that the
Participant returns to work within the prescribed time following the leave;

(b) any break in service of thirty (30) days or less; and

(c) any service credited under applicable Company policies with respect to the
length of a Participant’s employment by any non-Affiliated entity that is
subsequently acquired by, and becomes a part of, the Company’s operations.

Section 1.8 “Compensation Committee” - means the Compensation Committee of the
Company’s Board of Directors.

 

Page 2 of 13



--------------------------------------------------------------------------------

Section 1.9 “Disability” - means any illness, injury or incapacity of such
duration and type as to render a Participant eligible to receive long-term
disability benefits under the applicable broad-based long-term disability
program of the Company.

Section 1.10 “Employment Termination Date” - means the date on which a
Participant separates from service as defined in Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations issued
thereunder.

Section 1.11 “ERISA” - means the Employee Retirement Income Security Act of
1974, as amended.

Section 1.12 “Executive Level Employee” - means the following officers of the
Company: the Chief Executive Officer; the President and Chief Operating Officer;
the Chief Financial Officer; the Chief Human Resources Officer; the Vice
President, Operations; the Vice President, Business Development; the Vice
President, Lease Acquisition and Marketing; the Vice President, General Counsel
and Secretary; and the Vice President, Human Resources and Administration;
together with such other persons as may be designated by the Compensation
Committee; provided, however, that any Executive Employee that is a participant
in the Sunoco, Inc. Executive Involuntary Severance Plan will not be deemed an
“Executive Employee” for purposes of this Plan.

Section 1.13 “Just Cause” - means, as determined by the Committee:

(a) the willful and continued failure of the Participant to perform
substantially the Participant’s duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Participant by
the Board of Directors or the Chief Executive Officer, specifically identifying
the manner in which the Board of Directors or the Chief Executive Officer
believes the Participant has not substantially performed the Participant’s
duties;

(b) indictment of the Participant for a felony in connection with the
Participant’s employment duties or responsibilities to the Company that is not
quashed within six (6) months;

(c) conviction of Participant of a felony;

(d) willful conduct by the Participant in connection with the Participant’s
employment duties or responsibilities to the Company that is gross misconduct
(including, but not limited to, dishonest or fraudulent acts) and places the
Company at risk of material injury; or

(e) the Participant’s failure to comply with a policy of the Company that places
the Company at risk of material injury.

For purposes of this Section, no act, or failure to act, on the part of the
Participant shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or Participant knew or should have known
that their action or omission violated Company policy or the law. In addition,
for purposes of this Section, “injury” shall include, but not be limited to,
financial injury and injury to the reputation of the Company. Any act or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or upon the instructions of the Chief Executive Officer or a senior
officer of the Company or based upon the advice of

 

Page 3 of 13



--------------------------------------------------------------------------------

counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by the Participant in good faith.

Section 1.14 “Participant” - means any Executive Level Employee; provided,
however, that any Executive Level Employee having an employment contract with
the Company that provides severance benefits shall not be eligible to
participate in the Plan while such contract is in effect, except to the extent
specifically provided in the contract.

Section 1.15 “Plan” - means the Sunoco Partners LLC Executive Involuntary
Severance Plan, as set forth herein, and as the same may from time to time be
amended.

Section 1.16 “Plan Year” - means each fiscal year of the Company during which
this Plan is in effect.

Section 1.17 “Salary Continuation Period” - means:

(a) six (6) weeks, in the case of a Participant who either has not executed the
release described in Section 3.3 hereof, or who has revoked such a previously
executed release; or

(b) in the case of a Participant that has executed and not revoked the release
described in Section 3.3 hereof:

(1) seventy-eight (78) weeks for the Company’s Chief Executive Officer;
President and Chief Operating Officer; Chief Financial Officer; and Chief Human
Resources Officer; and

(2) fifty-two (52) weeks for each other Executive Level Employee.

Section 1.18 “Specified Employee” means each of the following: the Chief
Executive Officer; the President and Chief Operating Officer; the Chief
Financial Officer; the Chief Human Resources Officer; the Vice President,
Operations; the Vice President, Business Development; the Vice President, Lease
Acquisition and Marketing; the Vice President, General Counsel and Secretary;
and the Vice President, Human Resources and Administration (designated pursuant
to the election of an alternative method specified in Treasury Regulation
Sections 1.409A-1(i)(5) and 1.409A-1(i)(8)); provided, however, that any
Executive Employee that is a participant in the Sunoco, Inc. Executive
Involuntary Severance Plan will not be deemed a “Specified Employee” for
purposes of this Plan.

Section 1.19 “Weekly Compensation” - means the sum of each of the following
items divided by 52:

(a) a Participant’s annual base salary; and

(b) the applicable guideline (target) annual bonus amount in effect on his or
her Employment Termination Date.

 

Page 4 of 13



--------------------------------------------------------------------------------

ARTICLE II

BACKGROUND, PURPOSE AND TERM OF PLAN

Section 2.1 Background. The Company maintains this Plan to provide severance
benefits to its Executive Level Employees, whose employment is terminated for
reasons other than Just Cause. The Plan shall be effective as of July 27, 2010.

Section 2.2 Purpose of the Plan. In recognition of their past service to the
Company, this Plan is intended to alleviate, in part or in full, financial
hardships which may be experienced by certain of those employees of the Company
whose employment is terminated. In essence, benefits under the Plan are intended
to be additional compensation for past services or the continuation of the
specified fringe benefits for a transitional period. The amount or kind of
benefit to be provided is to be based on the position and compensation of the
Executive Level Employee and the fringe benefit programs applicable to such
Executive Level Employee at his or her Employment Termination Date. The Plan is
not intended to be included in the definitions of “employee pension benefit
plan” and “pension plan” as set forth under Section 3(2) of ERISA. Rather, this
Plan is intended to meet the descriptive requirements of a plan constituting a
“severance pay plan” within the meaning regulations published by the Secretary
of Labor at Title 29, Code of Federal Regulations, § 2510.3–2(b).

Section 2.3 Term of the Plan. The Plan will continue until such time as the
Compensation Committee, acting in its sole discretion, elects to modify,
supersede or terminate it in accordance with the further provisions hereof.

ARTICLE III

PARTICIPATION AND ELIGIBILITY FOR BENEFITS

Section 3.1 General Eligibility Requirement. In order to receive a Benefit under
this Plan, a Participant’s employment must have been terminated by the Company
other than for Just Cause, death or Disability; provided, however, that any
Participant who is receiving benefits under the Sunoco Partners LLC Special
Executive Severance Plan shall not also be eligible to receive any Benefit under
this Plan.

Section 3.2 Employment by Successor. Notwithstanding anything herein to the
contrary, no Benefits shall be due hereunder in connection with the sale or
other disposition by the Company of the equity or assets of any business unit,
division, subsidiary, or other Affiliate, if the Participant receives an offer
of employment from the purchaser or other acquiror at a combined annual salary
and guideline bonus at least equal to the annual salary and guideline bonus for
his or her position with the Company immediately prior to such sale or other
disposition.

Section 3.3 Release. Unless the Participant executes a full waiver and release
of claims in a form satisfactory to the Company, and notwithstanding anything
herein to the contrary as provided in Section 5.2, the Benefits provided
hereunder in connection with a termination of employment shall be provided only
for the Salary Continuation Period set forth in Section 1.17(a) of this Plan,
and the special medical benefit described in Section 4.4 of this Plan shall not

 

Page 5 of 13



--------------------------------------------------------------------------------

be provided. In no event shall execution of the release described in this
Section 3.3 impair a Participant’s ability to pursue any rights with respect to
benefits under the Sunoco Partners LLC Special Executive Severance Plan.

ARTICLE IV

BENEFIT

Section 4.1 Amount of Immediate Cash Benefit. The immediate cash amount to be
paid to a Participant eligible to receive Benefits under Section 3.1 hereof
shall be paid in a lump sum and shall equal the Participant’s earned vacation
(as determined under the Company’s applicable vacation policy as in effect on
the Employment Termination Date) through the end of his or her Employment
Termination Date.

Section 4.2 Salary Continuation. A Participant who is eligible to receive
Benefits under Section 3.1 shall continue to be entitled, through the end of his
or her Salary Continuation Period to his or her Weekly Compensation as in effect
on the Employment Termination Date.

Section 4.3 Executive Benefits. A Participant who is eligible to receive
Benefits under Section 3.1 shall continue to be entitled, through the end of
his/her Salary Continuation Period to those employee benefits listed below:

(a) death benefits in an amount equal to one (1) times the Participant’s annual
base salary at the Employment Termination Date; provided, however, that
supplemental coverages elected under Sunoco, Inc.’s applicable death benefits
plan(s), or any similar plan of any of the following:

 

  (i) a subsidiary or Affiliate which has adopted this Plan;

 

  (ii) a corporation succeeding to the business of Sunoco, Inc.; and/or

 

  (iii) any subsidiary or Affiliate, by merger, consolidation or liquidation or
purchase of assets or stock or similar transaction)

will be discontinued under the terms of such plan(s); and

(b) medical plan benefits (excluding dental coverage), including COBRA
continuation coverage beginning as of the start of the Salary Continuation
Period and running concurrently therewith.

In each case, when contributions are required of all other active Executive
Level Employees at the time of the Participant's Employment Termination Date, or
thereafter, if required of other Executive Level Employees, the Participant
shall continue to be responsible for making the required contributions during
the Salary Continuation Period in order to be eligible for the coverage. The
Participant also shall be entitled to reasonable outplacement services as deemed
appropriate by the Committee; provided, however, that such outplacement services
shall be provided for the period that ends no later than the end of the second
calendar year following the year of the Participant’s Employment Termination
Date and paid for directly by the Company no later than the end of the third
calendar year following the year of the Participant’s Termination Date.

 

Page 6 of 13



--------------------------------------------------------------------------------

Section 4.4 Special Medical Benefit. Participants who have executed and not
revoked the release described in Section 3.3 hereof, who were employed by the
Company on or before January 1, 2008, and who were fifty (50) or more years of
age on January 1, 2008, with a minimum of ten (10) years of Company Service on
the Employment Termination Date, shall have medical (but not dental) benefits
available under the same terms and conditions as other employees not yet
eligible for Medicare coverage who retire under the terms of a Company
retirement plan. Participants who have executed and not revoked the release
described in Section 3.3 hereof, and who (a) are fifty (50) or more years of age
on the Employment Termination Date, and (b) were not employed by the Company on
January 1, 2008, or were not fifty (50) or more years of age on January 1, 2008,
or have fewer than ten (10) years of Company Service on the Employment
Termination Date, shall be eligible for the medical benefits described in the
preceding sentence, at a cost to any such Participant that is equal to the full
premium cost of such coverage. Subject to modification or termination of such
medical benefits as generally provided to other employees not yet eligible for
Medicare coverage who retire under the terms of a Company retirement plan, such
benefits may continue until such time as the Participant becomes first eligible
for Medicare, or the Participant voluntarily cancels coverage, whichever is
earliest.

Section 4.5 Retirement Plans. This Plan shall not govern and shall in no way
affect the Participant’s interest in, or entitlement to benefits under, any
qualified or supplemental retirement plans in which the Participant
participates, and payments received under any such plan shall not affect a
Participant’s right to any Benefit hereunder.

Section 4.6 Minimum Benefit. Notwithstanding the provisions of Sections 4.2, 4.3
and 4.4 hereof, the Benefits available under this Plan shall not be less than
those determined in accordance with the provisions of the Sunoco Logistics
Partners L.P. Involuntary Termination Plan. If the Participant determines that
the benefits under the Sunoco Logistics Partners L.P. Involuntary Termination
Plan are more valuable to the Participant than the comparable Benefits set forth
in this Plan, then the provisions used to calculate the Benefits available to
the Participant under this Plan shall not apply, and the Benefits available to
the Participant under this Plan shall be calculated using only the applicable
provisions of the Sunoco Logistics Partners L.P. Involuntary Termination Plan.

Section 4.7 Effect on Other Benefits. There shall not be drawn from the
continued provision by the Company of any of the aforementioned Benefits any
implication of continued employment, or of continued right to accrual of
retirement benefits under the qualified or supplemental retirement plans, in
which the Participant participates, nor shall a Participant accrue vacation
days, paid holidays, paid sick days or other similar benefits normally
associated with employment for any part of the Salary Continuation Period during
which benefits are payable under this Plan.

 

Page 7 of 13



--------------------------------------------------------------------------------

ARTICLE V

METHOD AND DURATION OF BENEFIT PAYMENTS

Section 5.1 Method of Payment.

(a) The cash Benefits to which a Participant is entitled, as determined pursuant
to Article IV hereof, shall be paid monthly except as otherwise provided in this
Article V. Pursuant to Treasury Regulation Section 1.409A-2(b)(2)(iii), for
purposes of Treasury Regulation 1.409A-1(b)(4) and all other provisions of the
regulations promulgated under Code Section 409A, the Participant’s right to the
series of monthly payments hereunder at all times shall be treated as a right to
a series of separate payments. Payment shall be made by mailing to the last
address provided by the Participant to the Company, or by direct deposit into a
bank account designated by the Participant in writing to the Company.

(b) Payment of any cash Benefits (that are deferred compensation for purposes of
Code Section 409A) to any Participant who is a Specified Employee shall be made
as follows:

(i) Cash Benefits that are scheduled to be paid for the period which begins on
such Participant’s Employment Termination Date and ends on the date six months
from such Participant’s Employment Termination Date, shall not be paid as
scheduled, but shall be accumulated and paid in a lump sum on the date six
months after the Participant’s Employment Termination Date.

(ii) Simple interest will be paid on cash Benefits delayed hereunder from the
date such payments would have been made to the Participant but for this
subsection (b), to the date of actual payment, at the interest rate equal to the
prime rate of Citibank, N.A. as in effect from time to time after such due date.

Section 5.2 Conditions to Entitlement to Benefit. In order to be eligible to
receive full Benefits hereunder, a Participant shall make himself or herself
available to the Company and cooperate in any reasonable manner (so as not to
unreasonably interfere with subsequent employment) in providing assistance to
the Company after his or her Employment Termination Date in conducting any
matters which are pending at such time, and, as provided in Section 3.3, shall
execute a release and discharge of the Company from any and all claims, demands
or causes of action other than as to amounts or benefits due to the Participant
under any plan, program or contract provided by, or entered into with, the
Company. Such release and discharge shall be in such form as is prescribed by
the Committee and shall be executed prior to the payment of any Benefits due
hereunder. In addition, no Benefits due hereunder shall be paid to a Participant
who is required by Company guidelines to execute an agreement governing the
assignment of patents or the disclosure of confidential information unless an
executed copy of such agreement is on file with the Company.

Section 5.3 Payments to Beneficiaries. Each Executive Level Employee shall
designate one or more beneficiaries to receive the Benefits due hereunder in the
event of the Participant’s death prior to the receipt of all such Benefits. Such
beneficiary designation shall be made in the manner, and at the time, prescribed
by the Committee in its sole discretion. In the absence of an

 

Page 8 of 13



--------------------------------------------------------------------------------

effective beneficiary designation hereunder, the Participant’s estate shall be
deemed to be his or her designated beneficiary.

ARTICLE VI

ADMINISTRATION

Section 6.1 Appointment of the Committee. The Committee shall consist of three
(3) or more persons who may be, but need not be, employees of the Company. The
composition of the Committee shall be identical to that of the committee
appointed by the Compensation Committee of the Company’s Board of Directors for
the purpose of administering the Company’s Special Executive Severance Plan.

Section 6.2 Tenure of the Committee. Committee members shall serve at the
pleasure of the Compensation Committee and may be discharged, with or without
Just Cause, by the Compensation Committee. Committee members may resign at any
time on ten (10) days’ written notice.

Section 6.3 Authority and Duties. It shall be the duty of the Committee, on the
basis of information supplied to it by the Company, to determine the eligibility
of each Participant for Benefits under the Plan, to determine the amount of
Benefit to which each such Participant may be entitled, and to determine the
manner and time of payment of the Benefit consistent with the provisions hereof.
In addition, the exercise of discretion by the Committee need not be uniformly
applied to similarly situated Participants. The Company shall make such payments
as are certified to it by the Committee to be due to Participants. The Committee
shall have the full power and authority to construe, interpret and administer
the Plan, to correct deficiencies therein, to supply omissions and to make
factual determinations. All decisions, actions and interpretations of the
Committee shall be final, binding and conclusive upon the parties.

Section 6.4 Action by the Committee. A majority of the members of the Committee
shall constitute a quorum for the transaction of business at a meeting of the
Committee. Any action of the Committee may be taken upon the affirmative vote of
a majority of the members of the Committee at a meeting, or at the direction of
the Chairperson, without a meeting by mail, telegraph, telephone or electronic
communication device; provided that all of the members of the Committee are
informed of their right to vote on the matter before the Committee and of the
outcome of the vote thereon.

Section 6.5 Officers of the Committee. The Compensation Committee shall
designate one of the members of the Committee to serve as Chairperson thereof.
The Compensation Committee shall also designate a person to serve as Secretary
of the Committee, which person may be, but need not be, a member of the
Committee.

Section 6.6 Compensation of the Committee. Members of the Committee shall
receive no compensation for their services as such. However, all reasonable
expenses of the Committee shall be paid or reimbursed by the Company upon proper
documentation. The Company shall indemnify members of the Committee against
personal liability for actions taken in good faith in

 

Page 9 of 13



--------------------------------------------------------------------------------

the discharge of their respective duties as members of the Committee and shall
provide coverage to them under the Company’s liability insurance program(s).

Section 6.7 Records, Reporting and Disclosure. The Company shall supply to the
Committee all records and information necessary to the performance of the
Committee’s duties. The Committee shall keep all individual and group records
relating to Participants and former Participants and all other records necessary
for the proper operation of the Plan. Such records shall be made available to
the Company and to each Participant for examination during business hours except
that a Participant shall examine only such records as pertain exclusively to the
examining Participant and to the Plan. The Committee shall prepare and shall
file as required by law or regulation all reports, forms, documents and other
items required by ERISA, the Internal Revenue Code, and every other relevant
statute, each as amended, and all regulations thereunder (except that the
Company, as payor of the Benefits, shall prepare and distribute to the proper
recipients all forms relating to withholding of income or wage taxes, Social
Security taxes, and other amounts which may be similarly reportable).

Section 6.8 Actions of the Chief Executive Officer. Whenever a determination is
required of the Chief Executive Officer under the Plan, such determination shall
be made solely at the discretion of the Chief Executive Officer. In addition,
the exercise of discretion by the Chief Executive Officer need not be uniformly
applied to similarly situated Participants and shall be final and binding on
each Participant or beneficiary(ies) to whom the determination is directed.

Section 6.9 Bonding. The Committee shall arrange any bonding that may be
required by law, but no amount in excess of the amount required by law (if any)
shall be required by the Plan.

ARTICLE VII

AMENDMENT AND TERMINATION

Section 7.1 Amendment, Suspension and Termination. The Company, acting by or
pursuant to a resolution of the Board of Directors, or a committee thereof
delegated such responsibility, retains the right, at any time and from time to
time, to amend, suspend or terminate the Plan in whole or in part, for any
reason, and without either the consent of or the prior notification to any
Participant. No such amendment shall give the Company the right to recover any
amount paid to a Participant prior to the date of such amendment or to cause the
cessation and discontinuance of payments of Benefits to any person or persons
under the Plan already receiving Benefits. No action to amend or modify the Plan
that is taken after a Change in Control (as such term is defined in the Special
Executive Severance Plan of the Company) or before, but in connection with, a
Change in Control, may terminate or reduce the rights of a Participant as of the
date of such action with respect to the Company’s Special Executive Severance
Plan or Section 3.3.

 

Page 10 of 13



--------------------------------------------------------------------------------

ARTICLE VIII

DUTIES OF THE COMPANY

Section 8.1 Records. The Company shall supply to the Committee all records and
information necessary to the performance of the Committee’s duties.

Section 8.2 Payment. The Company shall make payments from its general assets to
Participants, and shall provide the Benefits described in Article IV hereof in
accordance with the terms of this Plan, as directed by the Committee.

ARTICLE IX

CLAIMS PROCEDURES

Section 9.1 Application for Benefits. Benefits shall be paid by the Company
following a termination of employment that qualifies the Participant for
Benefits. In the event a Participant believes himself or herself eligible for
Benefits under this Plan and Benefit payments have not been initiated by the
Company, the Participant may apply for such Benefits by requesting payment of
Benefits in writing from the Committee.

Section 9.2 Appeals of Denied Claims for Benefits. In the event that any claim
for benefits is denied in whole or in part, the Participant (or beneficiary, if
applicable) whose claim has been so denied shall be notified of such denial in
writing by the Committee, within thirty (30) days following submission by the
Participant (or beneficiary, if applicable) of such claim to the Committee. The
notice advising of the denial shall specify the reason or reasons for denial,
make specific reference to pertinent Plan provisions, describe any additional
material or information necessary for the claimant to perfect the claim
(explaining why such material or information is needed), and shall advise the
Participant of the procedure for the appeal of such denial. All appeals shall be
made by the following procedure:

(a) The Participant whose claim has been denied shall file with the Committee a
notice of desire to appeal the denial. Such notice shall be filed within sixty
(60) days of notification by the Committee of the claim denial, shall be made in
writing, and shall set forth all of the facts upon which the appeal is based.
Appeals not timely filed shall be barred.

(b) The Committee shall, within thirty (30) days of receipt of the Participant’s
notice of appeal, establish a hearing date on which the Participant may make an
oral presentation to the Committee in support of his or her appeal. The
Participant shall be given not less than ten (10) days’ notice of the date set
for the hearing.

(c) The Committee shall consider the merits of the claimant’s written and oral
presentations, the merits of any facts or evidence in support of the denial of
benefits, and such other facts and circumstances as the Committee shall deem
relevant. If the claimant elects not to make an oral presentation, such election
shall not be deemed adverse to his or her interest, and the Committee shall
proceed as set forth below as though an oral presentation of the contents of the
claimant’s written presentation had been made.

(d) The Committee shall render a determination upon the appealed claim, within
sixty (60) days of the hearing date, which determination shall be accompanied by
a

 

Page 11 of 13



--------------------------------------------------------------------------------

written statement as to the reasons therefor. The determination so rendered
shall be binding upon all parties.

ARTICLE X

MISCELLANEOUS

Section 10.1 Nonalienation of Benefits. None of the payments, benefits or rights
of any Participant shall be subject to any claim of any creditor, and, in
particular, to the fullest extent permitted by law, all such payments, benefits
and rights shall be free from attachment, garnishment, trustee’s process, or any
other legal or equitable process available to any creditor of such Participant.
No Participant shall have the right to alienate, anticipate, commute, pledge,
encumber or assign any of the benefits or payments which he/she may expect to
receive, contingently or otherwise, under this Plan.

Section 10.2 No Contract of Employment. Neither the establishment of the Plan,
nor any modification thereof, nor the creation of any fund, trust or account,
nor the payment of any benefits shall be construed as giving any Participant, or
any person whosoever, the right to be retained in the service of the Company,
and all Participants shall remain subject to discharge to the same extent as if
the Plan had never been adopted.

Section 10.3 Severability of Provisions. If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and this Plan shall be construed and
enforced as if such provisions had not been included.

Section 10.4 Successors, Heirs, Assigns, and Personal Representatives. This Plan
shall be binding upon the heirs, executors, administrators, successors and
assigns of the parties, including each Participant, present and future. Unless
the Chief Executive Officer directs otherwise, the Company shall require any
successor or successors (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, to acknowledge expressly that this Plan is binding upon
and enforceable against the Company in accordance with the terms hereof, and to
become jointly and severally obligated with the Company to perform under this
Plan in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

Section 10.5 Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.

Section 10.6 Gender and Number. Except where otherwise clearly indicated by
context, the masculine and the neuter shall include the feminine and the neuter,
the singular shall include the plural, and vice-versa.

Section 10.7 Unfunded Plan. The Plan shall not be funded. The Company may, but
shall not be required to, set aside or earmark an amount necessary to provide
the Benefits specified herein (including the establishment of trusts). In any
event, no Participant shall have any right to, or interest in, any assets of the
Company which may be applied by the Company to the payment of Benefits.

 

Page 12 of 13



--------------------------------------------------------------------------------

Section 10.8 Payments to Incompetent Persons, Etc. Any benefit payable to or for
the benefit of a minor, an incompetent person or other person incapable of
receipting therefor shall be deemed paid when paid to such person’s guardian or
to the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge the Company, the Committee and
all other parties with respect thereto.

Section 10.9 Lost Payees. A Benefit shall be deemed forfeited if the Committee
is unable to locate a Participant to whom a Benefit is due. Such Benefit shall
be reinstated if application is made by the Participant for the forfeited
Benefit while this Plan is in operation.

Section 10.10 Controlling Law. THIS PLAN SHALL BE CONSTRUED AND ENFORCED
ACCORDING TO THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA TO THE EXTENT NOT
PREEMPTED BY UNITED STATES FEDERAL LAW.

 

Page 13 of 13